The opinion of the court was delivered, by
Woodward, C. J.
The only defence which the-county set up against the coroner’s claim of compensation was, that he had no right to hold an inquisition within the arsenal grounds, the jurisdiction of the Government of the United States being exclusive within those grounds. The Constitution of the United States gives Congress the exclusive power of legislation over all places purchased by the consent of the legislature of the state in which the same shall be, for the erection of forts, magazines, arsenals, dockyards, &c. The legislative power over places so purchased is transferred from the state to the Federal government, and Congress might undoubtedly exclude coroners and all other state officers from exercising their functions upon such premisos, unless restrained by some qualification in the expression of state consent. In the Act of Assembly of 19th March 1813, giving consent to the purchase by the Federal government of the arsenal grounds in question, there is this proviso: “ That nothing herein contained shall extend, or be construed to extend, so as to impede or prevent the execution of any process, civil or criminal, under the authority of this state.”
The Federal government then took the title, subject to the right of the state authorities to execute state process within the arsenal grounds, and when seventy-two citizens of the state had been *484suddenly billed by the explosion of the laboratory of the arsenal, had not the coroner a right to enter to hold his inquest ? It would not be straining the language of the proviso very hard to hold that the coroner’s inquest was criminal process; for under the statutes of Edward I. (Roberts’s Dig. 100, 3 Binn. 601), and Henry VIL, cap. 1 (Roberts’s Dig. 102,3 Binn. 616), which have been extended to Pennsylvania, and which are our only statutory definitions of the appropriate duties of the coroner, he is a judicial officer, and can only sit to hold his inquest super visum corporis, at the very place where the death happened. In the case of Allegheny County v. Watts, 3 Barr 465, the coroner was spoken of as a judicial magistrate, and competent at the common law not only to receive criminal accusations' but to try them, though this latter power has been taken away by statute. In that case he was allowed the expenses of a professional post mortem examination, because it was necessary to the administration of criminal justice. It would not, I repeat, be doing great violence to the language of the proviso to hold the official acts of so important a public agent, inquiring for the whole body of the Commonwealth into a suspected crime, as embraced within the purview of the enactment; but it is unnecessary in this case to resort to any strained or doubtful interpretation, for whatever were the exclusive rights of the general government, they had not been claimed or asserted. No Act of Congress had forbidden the state to send its appropriate agent to investigate the cause of a great public calamity, and no government official had kept him out of the grounds. Nor is the Federal government, or any one for it, complaining of the invasion of its exclusive jurisdiction. The coroner’s presence and proceedings were attended with the implied if not the express sanction of both governments, and were demanded by the exigencies of the occasion.
Then he ought to be paid his fees by the county. They cannot shield themselves from liability by the poor pretence that the coroner went beyond his jurisdiction. It belongs not to the county to set up such a defence, hut it is their duty to pay for the services of their agent so properly rendered.
The judgment is affirmed.